BUFFINGTON, Circuit Judge.
This is a writ of error from a judgment entered in the court below in favor of the plaintiff, the Fidelity Trust Company, trustee under the will of Richard Smith, on a verdict rendered in its favor. To the entry of judgment on such verdict, and the denial of its motion for judgment non obstante veredicto, the defendant, the American Surety Company, sued out this writ. The action was upon a surety bond given to the plaintiff by defendant, conditioned for the designing and furnishing by one Bartlett, a sculptor, of a bronze memorial statue of Gen. McClellan. The opinion of the court below is reported in 175 Fed. 200. The facts of the case and the conclusions of law are so fully and ably set forth therein that an opinion by this court would practically be but a repetition.
We therefore adopt the opinion of the lower court, and affirm the judgment.